DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
2.	The applicant’s oath/declaration had been reviewed by the examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Priority
3.	As required by M.P.E.P.201.14(c), acknowledgement is made of applicant’s claim for priority based on:
	
    PNG
    media_image1.png
    112
    508
    media_image1.png
    Greyscale

	
Status of Claims
4.	This Office Action is in response to the amendments filed on January 25th 2021. Claims 1-23 are allowed.

Response to Arguments
5.	Objection to the claims has been withdrawn in view of amendments filed by Applicant.

Allowable Subject Matter
6.	Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art(s) of record, in particular, Rapaka et al does not disclosed, Independent claim 1, in combination of with the other claimed limitations, s method of video decoding, comprising: determining whether a current block in a current coding tree unit (CTU) included in the current picture is coded in intra block copy (IBC) mode based on a flag included in the coded video bitstream; and in response to the current block being determined as coded in IBC mode, determining a block vector that points to a first reference block of the current block; performing a modification operation on the block vector when the first reference block is not valid for the current block, the block vector is modified by the modification operation to point to a second reference block that is valid for the current block. Rather Rapaka et al disclosed, video compression techniques, and coding gains can be achieved relative to intra prediction and inter prediction by using an intra block copy (Rapaka: ¶s 4, 16, 71, 72). Rapaka does not disclosed with respect to the claim 10, an apparatus, comprising: determine whether a current block in a current coding tree unit (CTU) included in the current picture is coded in intra block copy (IBC) mode based on a flag included in the coded video bitstream; and in response to the current block being determined as coded in IBC mode, determine a block vector that points to a first reference block of the current block. Similar, Rapaka does not disclosed with respect to the claim 19, a non-transitory mutatis mutandis.  Accordingly, dependent claims 2-9, 11-18, 20-23 are allowed.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN E ELAHI whose telephone number is (571)270-1442.  The examiner can normally be reached on Monday to Friday 7:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SHAN E ELAHI/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        March 8, 2021